Citation Nr: 0839974	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-33 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Daughter


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to October 
1965.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The record reflects that the veteran attended a travel board 
hearing before the undersigned, in Columbia, South Carolina 
in September 2008.  The hearing transcript is of record.


FINDING OF FACT

The competent evidence of record fails to show that the 
veteran has a left knee disorder that is related to active 
military service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by the 
veteran's active duty service, nor may a left knee condition 
be presumed to have been incurred in or aggravated by his 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the November 2004 letter was sent to 
the veteran prior to the March 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the November 2004 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) (2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against the veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot. 

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment and VA treatment records are 
associated with the claims folder.  The Board notes that 
private treatment records from the Mary Black Memorial 
Hospital were requested.  However, an April 2008 letter 
stated that the requested records were unavailable because 
the veteran had not been treated at that hospital.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension examination and a medical nexus opinion in 
conjunction with his claim in March 2007.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v.Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The veteran requests service connection based on a left knee 
disorder.  The veteran claims that he injured his left knee 
after falling off of a ladder while in service.  The 
veteran's service treatment records indicate that in January 
1964 the veteran was sent for an orthopedic consult after 
complaining that his knees dislocated easily.  The April 1964 
orthopedic consultation report noted that the veteran had an 
accident in 1963 in which he injured his right knee after 
falling off of a ladder, but that the veteran did not, at the 
time, seek medical advice.  There is no other mention of the 
accident in the veteran's service treatment reports.  The 
veteran also reported that after the aforementioned accident, 
his left knee also started "giving way."  The orthopedic 
consultation report revealed no specific diagnosis as the 
veteran appeared asymptomatic.  The veteran was advised to 
return immediately following an episode so that a diagnosis 
could be made.  There is no other record of treatment for the 
veteran's trick knee in service.  The veteran's October 1965 
separation examination records the veteran's lower 
extremities as normal, although the veteran states in his 
separation examination medical history report that he had a 
trick knee.  There is no indication of a chronic knee injury.

The veteran was afforded a compensation and pension 
examination in December 2006 and was diagnosed with bilateral 
degenerative joint disease and osteoarthritis of the knees 
with a left medial meniscal tear and recurrent left knee 
joint effusion.  Both knees were found to be stable but there 
was bilateral minimal crepitus present.  The veteran states 
in his medical history that he twisted his left knee and had 
fluid drawn off the knee after he fell while in the military, 
however there is no evidence of this in the service treatment 
records.  The examination referred to an MRI taken in July 
2004, in which the noted impression was a tear at the 
junction of the body and posterior horn of the medial 
meniscus with a moderate size joint effusion at the left 
knee.  The MRI showed degenerative joint disease.  There was 
no nexus opinion provided by the examiner.

The veteran was afforded another compensation and pension 
examination in March 2007.  At this examination, the veteran 
stated in the medical history that there had been several 
post-service injuries to the left knee:  the veteran fell 
over a dog and down a hill.  The veteran stated that he had 
no locking, but periodic instability and frequent swelling.  
The veteran was diagnosed with degenerative joint disease of 
the left knee with a medial meniscal tear.  The examiner, 
however, provided a negative nexus opinion regarding the 
veteran's current disability's relation to the veteran's 
military service, stating that "it is less likely than not 
that the veteran's current diagnosis of the left knee 
disability is related to the veteran's military service.

In addition to a lack of competent medical evidence providing 
any link between the veteran's current knee condition and his 
military service, the Board finds that the nearly 40 year 
lapse in time between the veteran's active service and the 
first complaints of a knee condition weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

The Board recognizes the veteran's assertion that he has 
experienced left knee pain since service; however, pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.  Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  Moreover, the veteran is not shown to 
have the requisite medical expertise to diagnose a left knee 
disorder or render a competent medical opinion regarding its 
cause.  Consequently, his assertion is afforded no probative 
value regarding the question of whether his current left knee 
disorder is related to service.

The Board acknowledges that where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 
(West 2002); 38 C.F.R. §§3.307, 3.309 (2007).  This 
presumption is rebuttable by affirmative evidence to the 
contrary. Id.  It is noted that there was some indication of 
arthritis on July 2004 MRI results.  However, the medical 
evidence does not show that the veteran currently suffers 
arthritis related to service or that arthritis manifested to 
a compensable degree within one year of discharge.

Therefore, with consideration of the service treatment 
records, the VA treatment records, the veteran's service 
separation examination, the length of time following service 
prior to post-service complaints of a knee disorder, the 
absence of an arthritis diagnosis within one year of 
discharge, and the absence of any medical opinion suggesting 
a causal link to the veteran's military service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for a left knee 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


